I am not content with the opinion prepared by Mr. Justice POTTER.
Where any person, subject to the workmen's compensation law, contracts with another person, not under the compensation law, for the execution by such person of any work undertaken by the principal, he is liable to employees of such other person injured while employed in the execution of the work. There must be work undertaken by the principal and a contract by such a person for performance of part or all of such undertaking with one who is not under the compensation law and injury to an employee of the latter while employed in the execution of the work. Or, to state it conversely, the workman injured, while employed in the execution of the work contracted to be done by his employer in carrying out work undertaken by a third party, may look to such third party, if operating under the compensation act, for compensation, if his employer is not operating under the act. The purpose is to protect the employee by holding the contractor liable to respond to employees of a contractor under him. *Page 326 
Was the hauling of the pipe by Bray execution of any part of the work undertaken by Crowley  Carr? Crowley  Carr were putting down oil wells, and the pipe being hauled by Bray was to go into oil wells. This brings the case within the statute, for Bray was engaged in the execution of work undertaken by Crowley  Carr. The question, then, is whether plaintiff was injured while employed in the execution of work undertaken by Crowley  Carr. Plaintiff had rendered service to the Bray truck upon its trip in aid of the work undertaken by Crowley 
Carr, but, at the time of injury, was performing an errand elsewhere for his employer and not in the execution of any part of the undertaking of Crowley  Carr. So, at the time of injury, plaintiff was not engaged in work undertaken by Crowley Carr and being performed, in part, by Bray, his employer.
For this reason the holding of the department is affirmed.
CLARK, McDONALD, and SHARPE, JJ., concurred with WIEST, J. The late Justice FELLOWS took no part in this decision. *Page 327